      Case 1:19-cv-09038-GBD-SDA Document 205 Filed 07/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Dino Antolini,                                                                       7/23/2021
                                Plaintiff,
                                                                1:19-cv-09038 (GBD) (SDA)
                    -against-
                                                                ORDER
 Amy McCloskey et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       The Court held a telephone conference this afternoon with counsel to the parties. Plaintiff

failed to personally appear at that conference, in violation of the Court’s Order that he participate

in it. (See 7/22/21 Order, ECF 204.) As further discussed on the record, the Court hereby ORDERS,

as follows:

       The parties are directed to appear for a telephone conference on Wednesday, August 4,

2021, at 2:30 p.m. EDT. At the scheduled time, the parties shall each separately call (888) 278-

0296 (or (214) 765-0479) and enter access code 6489745.

       Plaintiff shall participate. A Court Reporter will be on the line, and Plaintiff shall be placed

under oath. During the call, the Court will address, among other things, the bona fides of

Plaintiff’s belated requests to adjourn the Court-ordered continuation of his deposition, and the

Court will decide whether to excuse, nunc pro tunc, Plaintiff’s failure to appear for that deposition

at 10:00 a.m. this morning as Ordered.

       If Plaintiff fails to make himself available for, and/or refuses to participate at any time

during, the telephone conference on the date above, I shall recommend that this case be
     Case 1:19-cv-09038-GBD-SDA Document 205 Filed 07/23/21 Page 2 of 2




dismissed, for failure to obey discovery orders pursuant to Federal Rule of Civil Procedure 37(b)

and/or failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

         For the reasons stated on the record, no later than Friday, July 30, 2021, counsel for

Defendants shall submit proof of any costs incurred in connection with this morning’s cancelled

deposition, as well as all contemporaneous time records from July 8, 2021 through July 22, 2021

corresponding to preparation for that deposition.

         Discovery in this case remains stayed.

SO ORDERED.

Dated:          New York, New York
                July 23, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge




                                                  2
